DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 10/6/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “further comprising two lateral guards”, it is unclear if the two lateral guards of claim 14 are in addition to or include the lateral guard of claim 1 causing confusion regarding the scope and meets and bounds of the claim.  For purposes of examination the claim will be interpreted to include the lateral guard of claim 1, however appropriate clarification and/or correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,11-13,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (4468901) in view of Hartman (4030255).
Claim 1.  Henderson discloses a telescopic staircase comprising: 
a lateral guard having:
a first portion (an upper or lower portion of the lateral guard) having a top rail (124), a first bottom rail (one or both of 78/80) and a first newel (one of 120,122), the first newel connecting the top rail to the bottom rail; and 
a second portion (the other of a lower or upper portion of the lateral guard) having a top rail (124), a second bottom rail (the other or both of 78/80), and a second newel (the other of 120,122), the second newel connecting the second top rail to the second bottom rail,
a plurality of tread assemblies (86), each tread assembly comprising a tread plate (the horizontal portion at 86), each tread assembly being reversibly attached to one of the first bottom rail or eh second bottom rail.
Henderson does not expressly disclose that the first portion has a first top rail and the second portion has a second top rail or that the first portion is telescopable with the second portion, the first top rail is telescopable with the second top rail and the first bottom rail is telescopable with the second bottom rail. 
However it is known in the art to have retractable and extensible or telescoping rails/treads.  For example, Hartman discloses a lateral guard that includes a first portion having a first top rail (35 or 30) , a first bottom rail (as seen in the annotated figure below) and a first newel (21) and a second portion having a second top rail (35 or as noted in the annotated figure below), a second bottom rail (as noted in the annotated figure below) and a second newel (another 21), wherein the first portion is telescopable with the second portion, the first top rail is telescopable with the second top rail and the first bottom rail is telescopable with the second bottom rail.
  Accordingly it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the lateral guard of Henderson to have a first portion with a first top and bottom rail and newel and a second portion with a second top and bottom rail and newel where the first portion is telescopable with the second portion, the first top rail is telescopable with the second top rail and the first bottom rail is telescopable with the second bottom rail  as taught by Hartman to achieve the predictable result of a lateral guard and staircase that is adjustable to accommodate various lengths of the stair assemblies.
Claim 2.  The telescopic staircase of claim 1, wherein the lateral guard is high or low (as seen in the figures).
Claim 3.  Henderson discloses the telescopic staircase of claim 1, but does not expressly disclose wherein the tread assembly is telescopic.  However it is known in the art to have telescoping tread assemblies.  For example, Hartman discloses a tread assembly that is telescoping.  Accordingly it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the tread assembly of Henderson to telescoping to achieve the predictable result of a tread assembly that is adjustable/stowable to accommodate various widths and installations of the stair assemblies.
Claim 11. The telescoping staircase of claim 1, wherein the first bottom rail and the second bottom rail comprise connecting holes (the holes for bolt connections as noted in the disclosure and seen in at least figures 3,7), and wherein each tread assembly comprises two stringer portions (96/98) and a pair of support members (112) on each stringer portion, each tread assembly being attached to one of the first bottom rail and the second bottom rail through the connecting holes (as seen in the figures and disclosure of Henderson).
Claim 12.  The telescoping staircase of claim 11, wherein each support member substantially forms a 45 degree angle with its associated tread plate (as seen in at least figure 7, where it has an extend from bottom corner to top corner that forms a 45 degree angle with the tread).
Claim 13. The telescoping staircase of claim 12 wherein the support members are reversibly attached to a top surface of one of the first bottom rail or the second bottom rail via attachment means through the connecting holes (where they are connected via bolts).
Claim 15.  The telescoping staircase of claim 1 further comprising a blocker (36 and/or 37 and/or 35) connecting the first top rail to the first bottom rail so as to lock the lateral guard.
Claim 16. The telescoping staircase of claim 1 wherein the first top rail and the second top rail are telescopic along a top longitudinal axis and wherein the first bottom rail and the second bottom rail are telescopic along a bottom longitudinal axis, the top longitudinal axis and the bottom longitudinal axis being parallel to each other (as noted in Hartman).

    PNG
    media_image1.png
    480
    696
    media_image1.png
    Greyscale

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (4468901) in view of Hartman (4030255) and further in view of Wurth et al (8776947).
Claim 4. Henderson in view of Hartman disclose the telescopic staircase of claim 1, but do not expressly disclose the telescopic staircase is made of one of aluminum, magnesium, steel, stainless steel, galvanized steel, titanium, copper, brass and bronze.
However it is known to have staircase assemblies made of metal such as aluminum.  For example Wurth discloses a stair assembly made of aluminum.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to pursue known designs and modify the assembly of Henderson in view of Hartman to be made of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case it would have been obvious for at least the reason of durability, workability and weather resistance of aluminum.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (4468901) in view of Hartman (4030255) and further in view of Lyman (4571895).
Claim 14.  Henderson and Hartman disclose the telescoping staircase of claim 1 as above, but do not expressly disclose further comprising two lateral guards, each tread of the plurality of treads being connected on each side to one of the two lateral guards.
However it is known in the art to have two lateral guards, each tread being connected on each side to one of the two lateral guards.  For example, Lyman discloses a telescoping staircase having two lateral guards and a plurality of treads, each tread being connected on each side to one of the two lateral guards. 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the lateral guard of Henderson in view of Hartman to have two lateral guards, each tread connected on each side to one of the two lateral guards as taught by Lyman to achieve the predictable result of a telescoping staircase that has a lateral guard on each side to accommodate various installation parameters and provide protection and assistance for a user.
Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635